Citation Nr: 1424371	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-11 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to September 2, 2008 for a grant of service connection for tinnitus. 

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
July 1970 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's statements in May 1999 and during the July 2000 VA examination do not constitute a claim for service connection for tinnitus because these statements did not evidence an intent to apply for, or a belief in entitlement to, service connection for tinnitus. 

2.  The Veteran failed to respond to the VA to clarify whether or not his statements in May 1999 and at the July 2000 VA examination were intended as a claim for service connection for tinnitus. 

3.  The VA received the claim for service connection for tinnitus on September 2, 2008. 

4.  The Veteran does not have a current diagnosis of PTSD related to the verified in-service stressors. 



	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 2, 2008 for a grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2013).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claim for service connection for PTSD, notice was provided to the Veteran in September 2008, prior to initial adjudication of the claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  This letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Furthermore, the Board finds that additional notice addressing the appeal for an earlier effective date for a grant of service connection for tinnitus is not necessary.  Effective date claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist the veteran and of his concomitant responsibilities in the development of claims involving such downstream issues is not required when the veteran was provided adequate VCAA notice following receipt of the original claim.  VAOPGCPREC 8-2003.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, and post-service treatment records, as well as the Veteran's own statements in support of his claims.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 
38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341(Fed. Cir. 2002).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was examined by VA in connection with the claim for service connection for PTSD on appeal in March 2009.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue of service connection for PTSD.  The examination report contains all the findings needed to evaluate the claim for service connection for PTSD, including the Veteran's history and clinical evaluation as well as rationale for the opinions given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Effective Date Legal Authority

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400 (2013).  If the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2) (2013).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2013).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2013).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r). 

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Additionally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Earlier Effective Date for Tinnitus

The Veteran contends that he is entitled to an effective date of August 21, 1996 for a grant of service connection for tinnitus.  See June 2009 notice of disagreement (NOD).  The VA received the Veteran's claim for service connection for tinnitus on September 2, 2008; service connection was granted in a May 2009 rating decision and the Veteran was assigned a rating of 10 percent effective September 2, 2008, the date of receipt of the claim for service connection.  After a review of all the evidence of record, including the Veteran's statements, the Board finds that the weight of the evidence establishes that the Veteran is not entitled to an effective date prior to September 2, 2008 for a grant of service connection for tinnitus. 

At the outset, because the VA received the Veteran's claim for service connection for tinnitus on September 2, 2008, the Board finds that this date is the date of claim for service connection for tinnitus.  38 C.F.R. § 3.400.  The Board further finds that weight of the evidence of record establishes that the Veteran did not file any formal or informal claims for service connection for tinnitus prior to September 2, 2008.  38 C.F.R. §§ 3.151, 3.155.  

The record reflects that on August 21, 1996, the VA received a statement in which the Veteran made a claim for increased rating for the service-connected residuals of a jaw fracture (a jaw disability); this August 1996 statement did not include a claim for service connection for tinnitus and it did not mention tinnitus.  In a May 1999 statement in connection with the claim for increased rating for the jaw disability, the Veteran reported the symptoms of his jaw disability, to include tinnitus.  However, the Veteran did not indicate any intent to apply for, or belief in entitlement to, service connection for tinnitus nor did he request a determination of entitlement to service connection.  38 C.F.R. §  3.1(p); Rodriguez, 189 F.3d. 1351.  Accordingly, the Board finds that the weight of the evidence does not establish that the June 1999 statement constitutes an informal claim for service connection for tinnitus.  See 38 C.F.R. § 3.155.  

Furthermore, in connection with the Veteran's claim for an increased rating for the jaw disability, the Veteran underwent a VA examination in July 2000 during which he reported that ringing in the ears was one of the symptoms of the jaw disability.  However, again, the Veteran did not indicate any intent to apply for, or belief in entitlement to, service connection for tinnitus nor did he request a determination of entitlement to service connection.  38 C.F.R. § § 3.1(p), 3.155; Rodriguez, 189 F.3d. 1351.  The July 200 VA examination report cannot be considered a claim under 38 C.F.R. § 3.157 because the claim for service connection for tinnitus is not a claim for increase or a claim to reopen a previously denied claim.  Accordingly, the Board finds that the weight of the evidence does not establish that that Veteran's statements during the July 2000 VA examination constitute an informal claim for service connection for tinnitus.    

Finally, on the first page of the cover letter associated with the May 2002 rating decision, which decided the increased rating claim for the jaw disability, the VA noted the Veteran's statements in May 1999 and during the July 2000 VA examination with respect to having ringing in the ears and requested that the Veteran clarify whether or not it was his intent to file a claim for service connection for tinnitus as secondary to the service-connected jaw disability.  However, the Veteran failed to respond to this letter to indicate an intent to file a claim for service connection for tinnitus until he filed the September 2008 claim. 

The Board has considered the Veteran's statements that the VA has a duty to assist the Veteran with his claim; however, the duty to assist does not relieve the Veteran from clarifying his intent of making a claim for service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a 'one-way street.'  If a claimant wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.)  In this case, the Veteran did not respond to the VA's May 2002 letter requesting confirmation of whether or not the Veteran intended to file a claim for service connection for tinnitus.  Without a response from the Veteran regarding an intent to file a claim for service connection for tinnitus there was no evidence of a pending claim for the VA to process.  

Finally, in the September 2008 statement in which he filed the claim for service connection, the Veteran specifically noted that he was filing a new claim for service connection for tinnitus, while noting that he was following up on a previously-filed claim for service connection for PTSD.  See September 2008 Form 21-4138 (emphasis added).  This indicates that the Veteran's intent in September 2008 was to file a new claim for service connection for tinnitus and not follow up on a previously-filed claim, which confirms that the statements made in May 1999 and at the July 2000 VA examination were descriptions of the symptoms associated with the jaw disability and were not intended to constitute a formal or informal claim for service connection for tinnitus.  The Board finds the Veteran not credible insomuch as he now claims that the statements in May 1999 and at the July 2000 VA examination were intended as a claim for service connection for tinnitus, because this claimed intent conflicts with the Veteran's failure to respond to the VA's May 2002 letter and the September 2008 statement indicating that he was filing a new claim for tinnitus.

The Board has considered the Veteran's contention that there is clear and unmistakable error (CUE) in the May 2002 rating decision because the VA should have inferred a claim for service connection for tinnitus.  However, a claim of CUE can only be based on a final rating decision, which adjudicated the claim at issue; the May 2002 did not adjudicate the issue of service connection for tinnitus.  Accordingly, the Veteran's contention of CUE in the May 2002 rating decision is without legal basis.  38 C.F.R. § 3.105 (2013).  Moreover, as explained above, the cover letter associated with the May 2002 rating decision shows that the VA noted the May 1999 and July 2000 statements made by the Veteran relating to ringing of the ears and requested that the Veteran clarify whether or not it was his intent to file a claim for service connection for tinnitus; therefore, the VA has considered the Veteran's statements but his failure to respond to the May 2002 indicates his lack of intent to file such claim. 

Therefore, after a full review of the evidence of record, including the Veteran's statements, the Board finds that the weight of the evidence is against a finding that the Veteran is entitled to an effective date prior to September 2, 2008 for a grant of service connection for tinnitus.  Upon a thorough review of the claims file, the Board finds that the earlier statements made by the Veteran in May 1999 and July 2000 did not evidence an intent to apply for, or a belief in entitlement to, service connection for tinnitus.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Accordingly, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

PTSD is not listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the claim for service connection for PTSD.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2013).  

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a Veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. 
§ 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for PTSD

The Veteran contends that service connection is warranted because he has PTSD related to an in-service incident when he fainted and, as a result, fell and fractured his jaw.  The JSRRC has verified the Veteran's claimed stressor.  See March 2009 JSRRC decision.  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence does not establish that the Veteran currently has PTSD related to the verified in-service stressor. 

The Veteran does not have a current diagnosis of PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131 (West 2002); Degmetich v. Brown, 104 F. 3d 1328 (1997).  A March 2009 VA psychiatric examination shows that the Veteran does not have a current diagnosis of PTSD, but has a diagnosis of anxiety disorder for which the Veteran has already been granted service connection.  See August 2012 rating decision.  The VA examiner concluded that the Veteran does not have a diagnosis of PTSD under DSM-IV.  Furthermore, a November 2009 VA primary care note shows a negative PTSD screen.  The VCAA notice letter dated in September 2008 requested the Veteran to send medical evidence showing treatment for PTSD since service; however, no such evidence was received.  

The United States Court of Appeals for Veterans Claims (CAVC) held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet.App. 319, 312 (2007).  Because the Veteran does not have a current diagnosis of PTSD under DSM-IV nor did he have any such diagnosis at any point throughout the appeal period, service connection for PTSD is not warranted.  See 38 C.F.R. § 3.304(f).  Accordingly, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.


ORDER

An effective date prior to September 2, 2008 for a grant of service connection for tinnitus is denied.

Service connection for PTSD is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


